Exhibit 10.1

LOGO [g193657expg1logo.jpg]

RESTRICTED STOCK UNIT AWARD

Award Number:

 

Award Date     

Number of Units

 

     Final Vesting Date

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above ( the “Award Date”) granted to

«Name»

(“Participant”) an award (the “Award”) to receive that number of restricted
stock units (the “Restricted Stock Units”) indicated above in the box labeled
“Number of Units,” each Restricted Stock Unit representing the right to receive
one share of UnitedHealth Group Incorporated Common Stock, $.01 par value per
share (the “Common Stock”), subject to certain restrictions and on the terms and
conditions contained in this Award and the UnitedHealth Group Incorporated 2011
Stock Incentive Plan (the “Plan”).

The Participant acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Committee to administer the Plan, the Company intranet
web pages or otherwise, any information concerning the Company, this Award, the
Plan, pursuant to which the Company granted this Award, and any information
required by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.

* * * * *

1. Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Award do not and shall not entitle Participant to any rights of a shareholder of
Common Stock, except as provided below. The rights of Participant with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date on which such rights become vested, and the restrictions with respect to
the Restricted Stock Units lapse, in accordance with Section 2, 3 or 4.



--------------------------------------------------------------------------------

(b) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4. Neither this
Section 1(b) nor any action taken pursuant to or in accordance with this
Section 1(b) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 2, 3 or 4, the Company shall
promptly cause to be issued shares of Common Stock to Participant or in the name
of Participant’s legal representatives, beneficiaries or heirs, as the case may
be, in payment of such vested whole Restricted Stock Units, at the times
provided in Section 2, 3 or 4, as applicable, unless such payment is deferred in
accordance with the terms and conditions of the Company’s non-qualified
compensation deferral plans.

(c) Dividends. If a cash dividend is declared and paid by the Company with
respect to the Common Stock, Participant shall be credited as of the applicable
dividend payment date with an additional number of whole and/or fractional
Restricted Stock Units (the “Dividend Units”) equal to (A) the total cash
dividend Participant would have received had Participant’s Restricted Stock
Units (and any previously credited Dividend Units with respect thereto) been
actual shares of Common Stock, divided by (B) the Fair Market Value of a share
of Common Stock as of the applicable dividend payment date. As of each vesting
date pursuant to Sections 2, 3 or 4, the number of Dividend Units paid on the
Restricted Stock Units vesting on such vesting date shall become vested, earned
and payable in the form of shares of Common Stock; provided, however, that any
vested Dividend Units not converted into a whole share of Common Stock may be
converted into a fractional Dividend Unit, cash or carried forward to a future
vesting date in accordance with the rules and regulations of agent selected by
the Committee to administer the Plan. To the extent Participant’s rights to any
unvested Restricted Stock Units are forfeited, the Dividend Units paid on such
forfeited Restricted Stock Units shall also be forfeited. The terms of this
Award certificate shall apply to all Dividend Units paid on the Restricted Stock
Units.

2. Vesting. Subject to the terms and conditions of this Award,             % of
the Restricted Stock Units shall vest, and the restrictions with respect to the
Restricted Stock Units shall lapse,                                          if
Participant remains continuously employed by the Company or any Affiliate until
the respective vesting dates. Any Restricted Stock Units that vest pursuant to
this Section 2 shall be paid to Participant not later than seventy four
(74) days after the applicable vesting date.

3. Early Vesting On Certain Terminations On or After Change in Control.
Notwithstanding the other vesting provisions contained in Section 2 and
Section 4, but subject to the other terms and conditions set forth herein, all
of the Restricted Stock Units shall become immediately and unconditionally
vested if, on or within two years after the effective date of a Change in
Control, the Participant ceases to be an employee of the Company or any
Affiliate as a result of a termination of employment (i) by the Participant for
Good Reason, (ii) by the Company or any Affiliate without Cause, (iii) at a time
when Participant is eligible for Retirement (as defined below), (iv) due to

 

2



--------------------------------------------------------------------------------

Participant’s failure to return to work as the result of a long-term disability
which renders Participant incapable of performing his or her duties as
determined under the provisions of the Company’s long-term disability insurance
program applicable to Participant (“Disability”), or (v) in the circumstances
described in Section 4(c). Any Restricted Stock Units that vest pursuant to this
Section 3 shall be paid to Participant in a lump sum within thirty (30) days
after the date of Participant’s Separation from Service. For purposes of this
Award:

(a) “Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).

(b) “Cause” shall mean Participant’s (a) material failure to follow the
Company’s reasonable direction or to perform any duties reasonably required on
material matters, (b) material violation of, or failure to act upon or report
known or suspected violations of, the Company’s Code of Conduct, as may be
amended from time to time, (c) conviction of any felony, (d) commission of any
criminal, fraudulent, or dishonest act in connection with Participant’s
employment, or (e) material breach of any employment agreement between
Participant and the Company or any Affiliate, if any. The Company will, within
90 days of discovery of the conduct, give Participant written notice specifying
the conduct constituting Cause in reasonable detail and Participant will have 60
days to remedy such conduct, if such conduct is reasonably capable of being
remedied. In any instance where the Company may have grounds for Cause, failure
by the Company to provide written notice of the grounds for Cause within 90 days
of discovery shall be a waiver of its right to assert the subject conduct as a
basis for termination for Cause.

(c) “Good Reason” shall mean the occurrence of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:

 

  (i) any reduction in Participant’s base salary or a significant reduction in
Participant’s total compensation;

 

  (ii) a reduction in Participant’s annual or long-term incentive opportunities;

 

  (iii) a diminution in Participant’s duties, responsibilities or authority;

 

3



--------------------------------------------------------------------------------

  (iv) a significant diminution in the budget over which the Participant retains
authority;

 

  (v) a change in Participant’s reporting relationship; or

 

  (vi) a relocation of more than 25 miles from Participant’s primary office
location.

Participant will, within 90 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail; provided however that this notice period shall be shortened
or waived to the extent necessary if compliance with the notice period would
cause the termination for Good Reason to occur following the second anniversary
of the effective date of the Change in Control. Except as contemplated by the
preceding sentence, in any instance where Participant may have grounds for Good
Reason, failure by Participant to provide written notice of the grounds for Good
Reason within 90 days of discovery shall be a waiver of Participant’s right to
assert the subject circumstance as a basis for termination for Good Reason.

(d) “Separation from Service” shall mean when Participant dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

(e) Section 409A - Possible Acceleration of Payment. The Committee may provide
for payment of the outstanding Restricted Stock Units in accordance with the
requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or
(C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated in limited circumstances following a dissolution
or change in control of the Company. If the outstanding Restricted Stock Units
are to be so terminated, they shall be deemed fully vested upon such
termination. Notwithstanding anything in the Plan or any other agreement to the
contrary, there is no discretion to change the time of payment of the Restricted
Stock Units (in connection with a Change in Control, similar event, or
otherwise) except as expressly provided in this Section 3 or as otherwise
permitted under, and would not result in any tax, penalty or interest under,
Section 409A of the Code.

(f) Section 409A - Possible Six-Month Delay in Payment. Notwithstanding any
provision of this Award certificate to the contrary, if payment of the
Restricted Stock Units is triggered by Participant’s Separation from Service as
provided in this Section 3 and, as of the date of such Separation from Service,
Participant is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to procedures adopted by the Company), Participant
shall not be entitled to such payment of the Restricted Stock Units until the
earlier of (i) the date which is six (6) months after Participant’s Separation
from Service for any

 

4



--------------------------------------------------------------------------------

reason other than death, or (ii) the date of Participant’s death. Any amounts
otherwise payable to Participant upon or in the six (6) month period following
Participant’s Separation from Service that are not so paid by reason of this
Section 3(f) shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after
Participant’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of Participant’s
death). The provisions of this Section 3(f) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.

4. Termination of Employment.

(a) Termination of Employment Generally. Except as expressly provided in
Section 3 or this Section 4, if, prior to vesting of the Restricted Stock Units
pursuant to Section 2, Participant ceases to be an employee of the Company or
any Affiliate for any reason (voluntary or involuntary), and does not continue
after such cessation of service to be either an employee of the Company or any
Affiliate, then Participant’s rights to all of the unvested Restricted Stock
Units shall be immediately and irrevocably forfeited on the date of termination.

(b) Death. If Participant dies while employed by the Company or any Affiliate,
then all unvested Restricted Stock Units shall become immediately vested, and
the restrictions with respect to all of the Restricted Stock Units shall lapse,
as of the date of such death. Any Restricted Stock Units that vest pursuant to
this Section 4(b) shall be paid to Participant’s estate not later than 90 days
after the date of such death.

(c) Severance. If Participant’s employment with the Company or any Affiliate
terminates at a time when Participant is not eligible for Retirement (and other
than due to Participant’s death or Disability) and, in the circumstances,
Participant is entitled to severance or separation pay, the following provisions
of this Section 4(c) will apply. If Participant is entitled to severance under
the Company’s severance pay plan as in effect on the date hereof, then the
Restricted Stock Units shall continue to vest, and the restrictions with respect
to the Restricted Stock Units shall continue to lapse, for the period of such
severance that Participant is eligible to receive. If Participant is entitled to
severance under an employment agreement entered into with the Company, then
vesting of the Restricted Stock Units, and lapsing of their restrictions, shall
continue for the period of such severance that Participant would be entitled to
receive under that agreement as of the date hereof. If Participant is entitled
to separation pay other than under the Company’s severance pay plan or an
employment agreement, then vesting of the Restricted Stock Units, and lapsing of
their restrictions, shall continue for the lesser of the period (i) Participant
would have received payments under the severance pay plan as in effect on the
date hereof, had Participant been eligible for such payments or (ii) of
separation pay. In any case, should Participant’s severance or separation pay be
paid in a lump sum versus bi-weekly payments, the Restricted Stock Units shall
continue to vest for the period of time in which severance or separation pay
would

 

5



--------------------------------------------------------------------------------

have been paid had it been paid bi-weekly. Any Restricted Stock Units that vest
pursuant to this Section 4(c) shall be paid to Participant not later than
seventy four (74) days after the applicable vesting date of the Restricted Stock
Units under the original vesting schedule set forth in Section 2. For avoidance
of doubt, any Restricted Stock Units that are unvested on the date of
termination of Participant’s employment and do not vest under the schedule set
forth in Section 2 during the applicable severance or separation pay period
identified above in this Section 4(c) shall be forfeited.

(d) Retirement or Long-Term Disability. If Participant ceases to be an employee
of the Company or any Affiliate and either (i) Participant is eligible for
Retirement at the time of such termination of employment or (ii) Participant’s
employment terminates due to Participant’s Disability, then the vesting of the
Restricted Stock Units shall continue as if such termination of employment had
not occurred, subject to provisions set out in the section entitled “Forfeiture
of Restricted Stock Units and Shares of Common Stock” below. Any Restricted
Stock Units that vest pursuant to this Section 4(d) shall be paid to Participant
not later than seventy four (74) days after the applicable vesting date of the
Restricted Stock Units under the original vesting schedule set forth in
Section 2.

(e) For purposes of this Award, “Retirement” means the termination of employment
of a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or Disability or (ii) Cause.

(f) For purposes of this Award, “Recognized Employment” shall include only
employment since the Participant’s most recent date of hire by the Company or
any Affiliate, and shall [not] include employment with a company acquired by the
Company or any Affiliate before the date of such acquisition.

5. Restriction on Transfer. Participant may not transfer the Restricted Stock
Units except by will or by the laws of descent and distribution, or pursuant to
a domestic relations order as described in the Code or Title I of the Employee
Retirement Income Security Act (or the rules promulgated thereunder). Any
attempt to otherwise transfer the Restricted Stock Units shall be void.

6. Special Restriction on Transfer for Certain Participants. If Participant is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that shares of Common Stock are issued
upon the vesting of Restricted Stock Units and the Company has theretofore
communicated Participant’s status as a Section 16 Officer to Participant, the
following special transfer restrictions apply to Participant’s Award. One-third
(1/3) of the net number of any shares of Common Stock acquired to Participant
upon the vesting of Restricted Stock Units at a time when Participant is a
Section 16 Officer (including any shares of Common Stock or other securities
into which such shares may be converted or exchanged as a result of any
adjustment made pursuant to this

 

6



--------------------------------------------------------------------------------

Award or Section 7 of the Plan) must be retained, and may not be sold or
otherwise transferred, for a period of at least one year following the
applicable vesting date. For purposes of this Award, the “net number of any
shares of Common Stock acquired” shall mean the number of shares issued upon
vesting of Restricted Stock Units after reduction for any shares of Common Stock
withheld by or tendered to the Company, or sold on the market, to cover any
federal, state, local or other payroll, withholding, income or other applicable
tax withholding required in connection with the issuance of the shares. The
restrictions of this Section 6 are in addition to, and not in lieu of, the
restrictions imposed under other Company policies and applicable laws.

7. Forfeiture of Restricted Stock Units and Shares of Common Stock. This section
sets forth circumstances under which Participant shall forfeit all or a portion
of the Restricted Stock Units, or be required to repay the Company for the value
realized in respect of all or a portion of the Restricted Stock Units.

(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants set forth in Section 8 below, then any unvested
Restricted Stock Units shall be immediately and irrevocably forfeited without
any payment therefor. In addition, for any Restricted Stock Units that vested
within one year prior to Participant’s termination of employment with the
Company or any Affiliate or at any time after such termination of employment,
the Participant shall be required, upon demand, to repay or otherwise reimburse
the Company (including by forfeiting any deferred compensation credits in
respect of such Restricted Stock Units under the Company’s non-qualified
compensation deferral plans) an amount having a value equal to the aggregate
Fair Market Value of the shares of Common Stock underlying such Restricted Stock
Units on the date the Restricted Stock Units became vested.

(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any Restricted Stock Units that have not
yet been settled in shares of Common Stock (including any deferred compensation
credits under the Company’s non-qualified compensation deferral plans in respect
of Restricted Stock Units that have previously become vested) shall be
immediately and irrevocably forfeited without any payment therefore. In
addition, for any Restricted Stock Units that became vested during the 12-month
period following the first public issuance or filing with the Securities
Exchange Commission (whichever occurs first) of the incorrect financial
statements, Participant shall be required, upon demand, to repay or otherwise
reimburse the Company (including by forfeiting any deferred compensation credits
in respect of such Restricted Stock Units under the Company’s non-qualified
compensation deferral plans) an amount having a value equal to the aggregate
Fair Market Value of the shares of Common Stock underlying such Restricted Stock
Units on the date the Restricted Stock Units became vested.

(c) In General. This section does not constitute the Company’s exclusive remedy
for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate

 

7



--------------------------------------------------------------------------------

remedies at law, the Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Restricted
Stock Units to Participant. By receiving the grant of Restricted Stock Units
hereunder, Participant agrees that the Company may deduct from any amounts it
owes Participant from time to time (such as wages or other compensation,
deferred compensation credits, vacation pay, any severance or other payments
owed following a termination of employment, as well as any other amounts owed to
the Participant by the Company) to the extent of any amounts Participant owes
the Company under this section. The provisions of this section and any amounts
repayable by Participant hereunder are intended to be in addition to any rights
to repayment the Company may have under Section 304 of the Sarbanes-Oxley Act of
2002 and other applicable law.

8. Restrictive Covenants. In consideration of the terms of this Award and the
Company’s sharing of Confidential Information with the Participant, Participant
agrees to the Restrictive Covenants set forth below. For purposes of the
Restrictive Covenants, the “Company” means UnitedHealth Group and all of its
subsidiaries and other affiliates.

(a) Confidential Information. Participant has or will be given access to and
provided with sensitive, confidential, proprietary and/or trade secret
information (collectively, “Confidential Information”) in the course of
Participant’s employment. Examples of Confidential Information include
inventions, new product or marketing plans, business strategies and plans,
merger and acquisition targets, financial and pricing information, computer
programs, source codes, models and data bases, analytical models, customer lists
and information, and supplier and vendor lists and other information which is
not generally available to the public. Participant agrees not to disclose or use
Confidential Information, either during or after Participant’s employment with
the Company, except as necessary to perform Participant’s duties or as the
Company may consent in writing.

(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment for any reason
whatsoever or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i)

Solicit or conduct business with any business competitive with the Company from
any person or entity: (A) who was a Company provider or customer within the 12
months before Participant’s employment termination and with whom Participant had
contact regarding the Company’s activity, products or services, or for whom
Participant provided services or supervised employees who provided those
services, or about whom Participant learned Confidential Information during
employment related to the

 

8



--------------------------------------------------------------------------------

 

Company’s provision of products and services to such person or entity, or
(B) was a prospective provider or customer the Company solicited within the 12
months before Participant’s employment termination and with whom Participant had
contact for the purposes of soliciting the person or entity to become a provider
or customer of the Company, or supervised employees who had those contacts, or
about whom Participant learned Confidential Information during employment
related to the Company’s provision of products and services to such person or
entity;

 

  (ii) Raid, hire, employ, recruit or solicit any Company employee or consultant
who possesses Confidential Information of the Company to leave the Company;

 

  (iii) Induce or influence any Company employee, consultant, or provider who
possesses Confidential Information of the Company to terminate his, her or its
employment or other relationship with the Company; or

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment for any reason
whatsoever or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company activity, product or service that Participant
engaged in, participated in, or had Confidential Information about during
Participant’s last 36 months of employment with the Company; or

 

  (ii) Assist anyone in any of the activities listed above.

Notwithstanding the foregoing, this Section 8(c) will apply to the extent
permissible under the ABA Model Rules of Professional Conduct’s provisions
regarding restrictions on the right to practice law or any applicable state
counterpart.

(d) Because the Company’s business competes on a nationwide basis, the
Participant’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

(e) To the extent Participant and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent

 

9



--------------------------------------------------------------------------------

terms than those contained herein, Participant and the Company acknowledge and
agree that such different or inconsistent terms shall not in any way affect or
have relevance to the Restrictive Covenants contained herein.

By accepting this Restricted Stock Unit Award, Participant agrees that the
provisions of this Restrictive Covenants section are reasonable and necessary to
protect the legitimate interests of the Company.

9. Adjustments to Restricted Stock Units. In the event that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Restricted Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock Participant would have received upon vesting of the Restricted
Stock Units.

10. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) On each applicable vesting date, Participant will be deemed to have elected
to satisfy Participant’s minimum required federal, state, and local payroll,
withholding, income or other tax withholding obligations arising from the
receipt of shares or the lapse of restrictions relating to the Restricted Stock
Units, by having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes (but only to the extent of the minimum amount required to be withheld
under applicable laws or regulations).

11. Miscellaneous.

(a) This Award does not confer on Participant any right to continued employment
or any other relationship with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company to terminate Participant at
any time. Participant’s employment with the Company is at will.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company

 

10



--------------------------------------------------------------------------------

or any Affiliate and Participant or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to deliver any shares of Common Stock upon
the vesting of any Restricted Stock Units until the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable have been and continue to be satisfied (including an effective
registration of the shares under federal and state securities laws).

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Award is invalid
or overbroad, Participant agrees that the court or arbitrator should narrow such
provision so that it is enforceable or, if narrowing is not possible or
permissible, such provision should be considered severed and the other
provisions of this Award should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in Section 8 will be inadequate, (ii) the Company will
suffer immediate and irreparable harm from any such breach, and (iii) the
Company will be entitled to injunctive relief from a court in addition to any
legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants in this Award and the provisions regarding the
forfeiture of Restricted Stock Units and shares of Common Stock shall survive
termination of the Restricted Stock Units.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of law
principles).

(i) It is intended that this Award and any amounts payable under this Award
shall either be exempt from or comply with Section 409A of the Code (including
the Treasury regulations and other published guidance relating thereto) so as
not to subject Participant to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Award certificate
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Participant.

 

11